DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.

Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive.
Applicant argues that the current amendment requires that the marker be placed intentionally and the post processing is not performed solely to eliminate the marker (pg 5 para 3). The Examiner respectfully disagrees. 
The claims, as currently written, are directed to “a finishing system.” However, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  the marking built on the portion of the 3D printed part to indicate a finishing operation be performed on the portion of the 3D printed part” (claim 1, underlining preserved to indicated current amendment). However, the prior art teaches “a measurement device, e.g., a laser profilometer, camera, microscope, etc. Under this configuration, the controller can control the scan head to emit the second energy beam to perform the material manipulation operation as a micro-machining operation to remove structure from the part based upon an output from the measurement device” (Hartke, abstract). As such, the prior art is capable of performing the intended use of scanning for “a marking” and performing material manipulation while the marking is present. 
However, in the interest of furthering prosecution, the Examiner has included additional references and discussion concerning the direction of the intended use, see below.

Examiner Notes
Soucy (US20140271221) discloses the use of “witness marks” to distinguish support structure from the object being manufactured (abstract). The witness marks indicate where a removal operation is to take place in order to remove support material (paras 0011, 0016, 0019, 0021).
Jones (US20190134911) discloses an apparatus and method for build surface mapping wherein the surface mapping is used to modify the additive manufacturing process. The topology of may be determined by a marking the surface with a marks (abstract para 0032). The marks are detected by a camera and the feedback is used to determine further processing such as shot peening or ablation (para .

Claim Interpretation
The term “finishing operation” is given its broadest reasonable interpretation in view of the specification. The specification states “[a]s used herein, a “finishing operation,” “finishing process,” “finishing,” or “to finish” a part may refer to any operation that may alter the physical appearance or characteristic of a part” (para 0012). As such, the claim is interpreted as excluding sorting operations.

Claim Interpretation Under 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “post-processing component” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Structure for a “post-processing component” is found, for example, in paragraphs 0026-0029 of Applicant’s published specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5, 7, 8, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartke (US20170326867).

In reference to claim 1:
Hartke discloses a finishing system for a three-dimensional (3D) printed part (abstract), comprising:
a sensor to detect a marking on a portion of the 3D printed part (measurement device, para 0008); and
a post-processing component to perform a finishing operation on the portion of the 3D printed part while the marking is detected on the 3D printed part (para 0009).
Hartke does not explicitly disclose the marking build on the portion of the 3D printed part to indicate a finishing operation to be performed on the portion of the 3D printed part. However, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114.II). The instant claims require “a sensor to detect a marking on a portion of the 3D printed part, the marking built on the portion of the 3D printed part to indicate a finishing operation be performed on the portion of the 3D printed part” (claim 1, underlining preserved to indicated current amendment). However, the prior art teaches “a measurement device, e.g., a laser profilometer, camera, microscope, etc. Under this configuration, the controller can control the scan head to emit the second energy beam to perform the material manipulation operation as a 

In reference to claim 2:
In addition to the discussion of claim 1, above, Hartke further discloses further comprising a finishing engine to determine the finishing operation associated with the marking (paras 0009, 0054, 0081).

In reference to claim 3:
In addition to the discussion of claim 1, above, Hartke further discloses wherein the post-processing component is to perform the finishing operation to remove the marking from the portion of the 3D printed part (para 0054).

In reference to claim 4:
In addition to the discussion of claim 1, above, Hartke further discloses wherein the post-processing component is to add a layer of material to the portion of the 3D printed part containing the marking (para 0054).

In reference to claim 5:
In addition to the discussion of claim 1, above, Hartke further discloses wherein the sensor is at least one of an optical sensor; an image sensor (paras 0125-0126).

In reference to claim 7:


In reference to claim 8:
In addition to the discussion of claim 1, above, Hartke further discloses further comprising a movement subsystem to move the post processing component relative to the 3D printed part when the marking is no longer detected (paras 0047, 0125-0126).

In reference to claim 16:
In addition to the discussion of claim 1, above, Hartke further discloses wherein the marking is a physical property incorporated into a layer of the 3D printed part that distinguishes the layer from other layers of the 3D printed part (para 0117)(voids are a physical property incorporated into a layer which, as the other layers would not possess the void, distinguishes the layer from other layers).

In reference to claim 17:
In addition to the discussion of claim 1, above, Hartke further discloses wherein the marking is a physical property incorporated into a portion of a layer of the 3D printed part that distinguishes the portion of the layer from other portions of layers of the 3D printed part (para 0117)(voids are a physical property incorporated into a portion of the layer which, as the other portions of the layers would not possess the void, distinguishes the portion from other portions layers).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartke as applied to claim 1, above, and further in view of Swanson (US20160193791).
In addition to the discussion of claim 1, above, Hartke does not disclose wherein the post-processing component further comprises a nozzle to eject a fluid towards the portion of the 3D printed part according to the marking. However, this is taught by Swanson. Swanson teaches an additive manufacturing system (para 0005). Swanson further discloses a system for automated removal of support structures by using a nozzle to eject a fluid toward the portion of the 3D printed part according to a placed marking (paras 0035-0037). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Hartke with the system of Swanson in order to obtain a system capable of automatically removing support structures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Soucy (US20140271221)
Jones (US20190134911)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745